Title: Thomas Jefferson: Memorandum to Jeremiah A. Goodman, 12 May 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
             
             Memm for mr Goodman.
            
             as soon as the green swerd seed is ripe, have some gathered by the negro children and sowed on all the naked parts of the mound, and then cover those parts lightly with straw first, & brush laid over that.
            if more seed could be gathered by the children it might be sowed in the fall or spring in the square round the house where the green swerd has not as yet taken.
            
            have strong stakes 12.f. long stuck by such of the young trees as grow crooked, and tie them up to the stake in as many places as necessary.
            
            I promised mr Caruthers of Rockbridge to l give him a ram & ewe lamb of this year but as the lambs are all cut, I believe if he should send, we must give him one of our rams, and a ewe lamb, and turn out another ram for ourselves the next year.
            1812. May 12.
          
          
            weed the gooseberries, raspberries, strawberries & rose bushes.
            sow lettuce the 1st of June.
            bottle the beer
          
        